Robinson, J. Appellant Helen Sims Reed and appellee Kirby E. Reed married in 1935. In July, 1952, Helen filed suit for divorce. Kirby is a plumber and practiced that trade as an employee of others and also by working for himself from a shop at his home until the year 1944. At that time he had been out of work for about three months, and at Helen’s suggestion a plumbing shop was opened. Helen says that she is a partner in such business. Kirby maintains that Helen is not a partner but merely helped to the extent that wives usually assist their husbands'. In 1946 Kirby’s brother Mike came into the business as a partner. Upon a trial Helen was granted a divorce which is not questioned on appeal; however the Chancellor made a finding that she is not a partner in the plumbing business, hut that Kirby owes her for money borrowed the sum of $2,000 with 6% interest thereon from February 16, 1945. The decree also provides for $35 per week alimony and for the disposal of some property held as an estate by the entirety which was acquired in 1947. There is a sharp conflict in the testimony as to whether Helen is a partner in the plumbing business, and although there is substantial evidence to sustain the contention of such a partnership, there is also convincing evidence to the contrary; and we cannot say the Chancellor’s finding in that respect is against the preponderance of the evidence. Although appellant was granted a divorce, the trial court did not make a personal property division as provided by Ark. Stats., § 34-1214. There is no showing that appellee owned any real estate other than his interest in the property held as an estate by the entirety; and Mrs. Reed would not be entitled to more than that vested in her by reason of such an estate. Roulston v. Hall, 66 Ark. 305, 50 S. W. 690; Woodall v. Woodall, 144 Ark. 159, 221 S. W. 463. But she is entitled to “% of the husband’s personal property absolutely.” Crosser v. Crosser, 121 Ark. 64, 180 S. W. 337; Dowell v. Dowell, 207 Ark. 578, 182 S. W. 2d 344. This would include % of any interest the husband may own in a partnership with his brother or anyone else. Such interest may be reached by a charge order. Ark. Stats., § 65-128. According to the record, $35 per week alimony appears to be rather small; but whether alimony should be continued, and the amount thereof, depends on the financial condition of the parties after appellant receives % of appellee’s personal property in addition to the $2,000 and interest. Reversed. Mr. Justice George Rose Smith not participating.